CLD-296                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 14-1411
                                        ___________

                             IN RE: JAMES C. PLATTS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                          (Related to Civ. No. 2-14-cv-00036)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 3, 2014
              Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                               (Opinion filed: July 11, 2014)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Pro se petitioner James Platts has filed a petition for writ of mandamus pursuant to

28 U.S.C. § 1651 seeking an order compelling the District Court to docket a complaint he

filed against the United States alleging that it engaged in unauthorized collection actions.

Our review of the District Court’s docket reveals that Platts’s civil action has, in fact,

been docketed (and subsequently dismissed due to Platts’s refusal either to pay the filing

fee or file a motion to proceed in forma pauperis). See W.D. Pa. Civ. A. No. 14-cv-0036.
Therefore, Platts’s mandamus petition seeking to compel the District Court to docket the

action is moot,1 and we will deny it accordingly.




1
  To the extent that Platts asks us to order the District Court to hold an evidentiary
hearing, we will deny the request because Platts’s right to a hearing is not “clear and
indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (per curiam)
(quotation marks omitted).
                                            2